Name: Commission Regulation (EC) No 1518/2002 of 23 August 2002 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside in certain Community regions
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  agricultural activity;  economic geography
 Date Published: nan

 Avis juridique important|32002R1518Commission Regulation (EC) No 1518/2002 of 23 August 2002 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside in certain Community regions Official Journal L 228 , 24/08/2002 P. 0015 - 0016Commission Regulation (EC) No 1518/2002of 23 August 2002derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside in certain Community regionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2002(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 327/2002(4), lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards the conditions for granting area payments and in particular for set-aside.(2) Article 19(2) and (3) of Regulation (EC) No 2316/1999 provides that areas set aside must so remain for a period commencing on 15 January at the latest and ending on 31 August at the earliest, and that they may not be used, save as otherwise provided, for agricultural production or any lucrative purpose. Floods in certain Community regions have affected sheltering and supplies of fodder and have made producers vulnerable to heavy losses of income by compelling them to sell their livestock if the normal feed cannot be provided. Temporary alternatives should therefore be offered by authorising the use of land set aside under the arable-crop scheme in duly justified cases having regard to objective criteria and on condition that at least 33 % of the forage area of the holding in question has been flooded, provision nonetheless being made for measures to ensure that the land is not used for any lucrative purpose.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. For the 2002/03 marketing year, notwithstanding Article 19(2) and (3) of Regulation (EC) No 2316/1999, land declared as set aside in the departments listed in the Annex hereto may be used for sheltering and feeding livestock in duly justified cases having regard to objective criteria and on condition that at least 33 % of the forage area of the holdings in question has been flooded.2. The national authorities shall take all measures necessary to ensure that the land set aside is not used for any lucrative purpose and shall in particular make sure that the products harvested on the land in question are excluded from the aid scheme for dried fodder provided for in Council Regulation (EC) No 603/95(5).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 9 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 51, 22.2.2002, p. 14.(5) OJ L 63, 21.3.1995, p. 1.ANNEXDEUTSCHLANDNiedersachsen (gesamtes Gebiet)Sachsen-Anhalt (Landkreise: Stendal, Salzwedel, Ohrekreis, BÃ ¶rdekreis, Halberstadt, Wernigerode, Quedlinburg, Wittenberg, Jerichower Land, Anhalt-Zerbst, KÃ ¶then, Bitterfeld, Bernburg)Mecklenburg-Vorpommern (Landkreise: Ludwigslust, Parchim, Nordwest Mecklenburg, GÃ ¼strow, Demmin, Mecklenburg-Strelitz)Schleswig-Holstein (gesamtes Gebiet)Brandenburg (gesamtes Gebiet)Sachsen (gesamtes Gebiet)Bayern (Regierungsbezirke: Oberbayern, Schwaben, Niederbayern; Landkreise: Regensburg, Cham, Schwandorf)UNITED KINGDOMScotlandNorthern IrelandEngland:- Counties: Avon, Durham, Humberside, North Yorkshire, Somerset, West Yorkshire, WiltshireIRELANDÃ STERREICHNiederÃ ¶sterreich (gesamtes Bundesland)OberÃ ¶sterreich (gesamtes Bundesland)Salzburg (Politische Bezirke: Flachgau, Hallein)